

115 HR 388 IH: Veterans Health Equity Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 388IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that veterans in each of the 48 contiguous States
			 are able to receive services in at least one full-service hospital of the
			 Veterans Health Administration in the State or receive comparable services
			 provided by contract in the State.
	
 1.Short titleThis Act may be cited as the Veterans Health Equity Act of 2017. 2.Availability of full-service hospital of the Veterans Health Administration in certain States or provision of comparable services through contract with other health care providers in the State (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1716 the following new section:
				
					1716A.Access to full-service hospitals in certain States or comparable services through contract
 (a)RequirementWith respect to each of the 48 contiguous States, the Secretary shall ensure that veterans in the State eligible for hospital care and medical services under section 1710 of this title have access—
 (1)to at least one full-service hospital of the Veterans Health Administration in the State; or (2)to hospital care and medical services comparable to the services provided in full-service hospitals through contract with other health care providers in the State.
 (b)Rule of constructionNothing in subsection (a) shall be construed to restrict the ability of the Secretary to provide enhanced care to an eligible veteran who resides in one State in a hospital of the Veterans Health Administration in another State..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1716 the following new item:
				
					
						1716A. Access to full-service hospitals in certain States or comparable services through contract..
 (c)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report describing the extent to which the Secretary has complied with the requirement imposed by section 1716A of title 38, United States Code, as added by subsection (a), including the effect of such requirement on improving the quality and standards of care provided to veterans.
			